DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on February 17, 2022 is acknowledged.  The traversal is on the ground(s) that one of ordinary skill in the art would immediately understand that Yamagami and Komatsuki may not be combined.  This is not found persuasive because Komatsuki provides a general guideline for acceptable properties in tire steel cords in general.  The disclosed kill values (rotary torque) of +2 rotations per 6 meters (corresponds with +3.33 turns per 10 meters) result in suitable uniformity across the axial extent of a given cord reinforced tire component.  Komatsuki further discloses a range of suitable kill values between 1 and 5 rotations per 6 m (Column 2, Lines 9+ and Column 12, Lines 45-51).  This corresponds with values between approximately 1.7 turns per m and 8.3 turns per meter (substantially encompassed by claimed range).  A fair reading of Komatsuki does not suggest that the values are limited to the specific steel cord disclosed by Komatsuki.   
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuki (WO 2015/014510, of record) and further in view of Yamagami (US 6,273,161, of record).
As best depicted in Figure 2, Komatsuki is directed to a tire construction comprising a pair of belt plies 7A,7B, wherein said plies are formed with axially spaced apart steel monofilaments 11,12.  These monofilaments are seen to be “substantially” parallel to one another.  More particularly, a twist direction of adjacent monofilaments is alternated.  In such an instance, though, Komatsuki is silent with respect to the torsional elastic deformation.  
Yamagami, on the other hand, states that round steel monofilaments are generally formed with a kill or torsional elastic deformation between 1 and 5 rotations per 6 m (Column 2, Lines 9+ and Column 12, Lines 45-51).  This corresponds with values between approximately 1.7 turns per m and 8.3 turns per meter.  Essentially, two-thirds of common or general steel monofilaments exhibit a deformation in accordance to the claimed invention (those values between 1.7 and 6).  It is further noted that any twisting in Komatsuki can be extremely small (pitch can be as large as 14 mm and height can be as small as 1/45 times the pitch) (Abstract).  This twisting would not be expected to change the torsional elastic deformation from a common value of 1.7 turns per m, for example, to a value that exceeds 6 turns per m (would require a 250% increase in deformation).  One of ordinary skill in the art at the time of the invention would have expected the steel monofilaments of Komatsuki (as modified by Yamagami) to demonstrate common or general deformations and such appears to satisfy the broad range of the claimed invention between 0 turns per m and 6 turns per m.  The claimed tire construction would have been obvious given that Yamagami has identified acceptable kill values in similar belt components formed with steel monofilaments.  Also, the disclosure to include monofilaments having alternating twist directions appears to correspond with a desire to achieve a uniform belt assembly and such is consistent with a mean value that approaches 0.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 10, 2022